In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00192-CR



        RACHEL ELAINE BRADLEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 41,409-B




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION
       Rachel Elaine Bradley has filed a motion stating that she wishes to dismiss her appeal.

The motion was signed by Bradley and her counsel. Pursuant to Texas Rule of Appellate

Procedure 42.2(a), her motion is granted. See TEX. R. APP. P 42.2(a).

       We dismiss this appeal.



                                            Jack Carter
                                            Justice

Date Submitted:       November 25, 2013
Date Decided:         November 26, 2013

Do Not Publish




                                               2